UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 4, 2014 Date of Report (Date of earliest event reported) KONA GRILL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34082 20-0216690 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7150 E. Camelback Road, Suite Scottsdale, Arizona85251 (Address of principal executive offices) (Zip Code) (480) 922-8100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 4, 2014, Kona Grill issued a press release reporting financial results for the second quarter ended June 30, 2014. A copy of this press release, including information concerning forward looking statements and factors that may affect our future results, is attached hereto as Exhibit 99.1 and is hereby incorporated by reference in this Item 2.02. The information in this Report on Form 8-K (including the exhibit) is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The registrant does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in the registrant’s expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Press release from Kona Grill, Inc. dated August 4, 2014 titled, “Kona Grill Reports Second Quarter 2014 Results” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 4, 2014 KONA GRILL, INC. By: /s/ Christi Hing Christi Hing Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release from Kona Grill, Inc. dated August 4, 2014 titled, “Kona Grill Reports Second Quarter 2014 Results”
